DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the differential configuration of blender flights” in line 1.  This limitations lacks antecedent basis, and it is not clear to what it refers.  The only other mention of “differential” with respect to the flights is the differential spacing in claim 5.  It is assumed that “differential configuration” in claim 11 refers to the different shapes and heights of the flights recited in claim 9.  The Examiner suggests that “the differential configuration” be amended to “the different heights and cross-sections” of the blender flights.
Claims 12 and 13 are rejected because they depend from indefinite claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzer et al. (US PGPub 2006/0016564, hereinafter Holzer).
Regarding claim 1, Holzer discloses a blending apparatus for treatment of raw material for manufactured wood products with one or more additives or substances during the manufacturing process (paragraph 0002), comprising:
a rotatable drum (figure, drum 1) with a length and an interior wall;
a plurality of a first type of blender flight (nose 5) extending from the interior wall of the drum; and
a plurality of a second type of blender flight (nose 6) extending from the interior of the drum; wherein during rotation of the drum,

Regarding claim 2, Holzer discloses the first type and second type of blender flights extending in parallel for some or all of the length of the rotatable drum (see figure).
Regarding claim 3, Holzer discloses the first type of blender flights alternating with the second type of blender flights (see figure, noses 5 and 6).
Regarding claim 4, Holzer discloses the blender flights being evenly spaced around the interior wall (see figure, noses 5 and 6).
Regarding claim 6, Holzer discloses the first type of blender flight having a trapezoid cross-section (figure, noses 5).
Regarding claim 8, Holzer discloses the second type of blender flight (figure, nose 6) being taller in height and extending further from the interior wall than the first type of blender flight (nose 5; paragraph 0020, “noses 5 are shorter than noses 6”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (US PGPub 2006/0016564, hereinafter Holzer) in view of Stevens (US 1293570, hereinafter Stevens).
Regarding claim 5, Holzer is silent to the blender flights being differentially spaced around the interior wall.  Stevens teaches a blending apparatus (figure 1) having blender flights that are differentially spaced around the interior wall (figure 3).  As can be seen in figure 3, at least two of the flights have a wider space between them, meaning that they are differentially spaced.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Holzer with the differential spacing of Stevens because this combination of known prior art elements would yield only the predictable result of moving materials within the rotating drum, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (US PGPub 2006/0016564, hereinafter Holzer) in view of Persson et al. (US 4402465, hereinafter Persson).
Regarding claim 7, Holzer is silent to the second type of blender flight comprising a bull-nose cross-section.  Persson teaches a blending apparatus having a rotating drum and blender flights (column 1, lines 5-10), wherein the blender flights have a bull-nose cross-section (see figures 1 and 2).  As can be seen in the figures, the flights of Persson having a cross-section including vertical sides and an angled top with a flat top, meeting the description of bull-nose in the instant specification.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the second type of blender flight of Holzer with the shape of Persson because the simple substitution of one shape for another would provide only the predictable result of moving material within the rotating drum, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 9, Holzer discloses the first type of blender flight having a trapezoid cross-section (figure, noses 5) and the second type of blender flight (figure, nose 6) being taller in height and extending further from the interior wall than the first type of blender flight (nose 5; paragraph 0020, “noses 5 are shorter than noses 6”), but is silent to the second type of blender flight comprising a bull-nose cross-section.  Persson teaches a blending apparatus having a rotating drum and blender flights (column 1, lines 5-10), wherein the blender flights have a bull-nose cross-section (see figures 1 and 2).  As can be seen in the figures, the flights of Persson having a cross-section including vertical sides and an angled top with a flat top, meeting the description of bull-nose in the instant specification.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the second type of blender flight of Holzer with the shape of Persson because KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 10, Holzer discloses the first type of blender flight carrying the raw material to a lower height as the drum rotates and allowing the raw material to drop and fall earlier in comparison to the second type of blender flight (paragraph 0020, “noses 5 are shorter than noses 6”).  By virtue of the noses 5 being shorter than noses 6, these noses would carry raw material to a lower height and allow the material to drop sooner as the drum rotates, meeting the claim.
Regarding claims 11 and 12, the claims recited functional aspects of the apparatus, including the dispersion of raw material.  Because the combination of Holzer and Persson contains all the structure of the apparatus of claims 11 and 12, the combination is deemed fully capable of performing the recited functions and thus the claims are met.
Regarding claim 13, the claims recites only materials worked upon by the apparatus.  It is well-settled that the material or article worked upon does not limit apparatus claims.  See MPEP 2115.  Nonetheless, the combination of Holzer and Persson would be fully capable of working up on the recited materials, as evidenced by Holzer (paragraphs 0002 and 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774